--------------------------------------------------------------------------------

EXHIBIT 10.47
 
EMPLOYMENT SEVERANCE AGREEMENT


This Employment Severance and Release Agreement ("Agreement") is made by and
between NutraCea, with a principal business address at 5090 North 40th Street,
Phoenix, AZ 85018 and Todd C. Crow, an individual with principal address at 8335
Walden Woods Way, Granite Bay, CA 95746 ("Employee") as follows:


1.            Separation from Employment. Employee's employment with NutraCea
terminated pursuant to the Employment Agreement originally entered into on
October 20, 2003, and amended pursuant to the First Amendment to Employment
Agreement dated October 5, 2005, and the Second Amendment to Employment
Agreement dated July 19, 2008 (collectively "Employment Agreement"). Such date
of termination is referred to herein as the "Termination Date". This Agreement
shall be effective as of such Termination Date unless otherwise provided in the
Employment Agreement.


2.            Severance Payments. NutraCea does not have a policy or obligation
to pay severance pay, but nevertheless, agrees to make severance payments to
Employee as set forth in this Section 2. Subject to and conditioned upon
Employee's compliance with each and every obligation of Employee set forth
herein, specifically including, without limitation, Employee's obligations of no
disparagement, no solicitation, non-interference, and confidentiality as set
forth in Sections 9, 10 and 11 of this Agreement, NutraCea agrees to pay to
Employee one lump sum severance payment equal to Employee's current annual
salary, which is equal to the annual salary amount payable to Employee pursuant
to the Employment Agreement as in effect immediately prior to the Termination
Date. (the "Severance Payment"). In addition to the Severance Payment, NutraCea
agrees to pay in full on or prior to the Termination Date, the car lease
referenced on Exhibit A attached hereto, and to assign to Employee the computer
items referenced on Exhibit A attached hereto.


2.1.            Payments Schedule; Withholding.  NutraCea shall pay Employee the
Severance Payment on or before, ______________, in accordance with NutraCea's
standard payroll practices. The severance payment shall be subject to the
customary withholding tax and other employment taxes as required with respect to
compensation paid to its employees.


2.2.            Medical and Health Benefits.  Employee will also be offered the
opportunity for continued coverage under NutraCea's health insurance plans until
March 31, 2009. Thereafter, NutraCea shall reimburse employee for his subsequent
COBRA payments made after March 31, 2009 and continuing for eighteen (18) months
thereafter, unless during such time, Employee becomes eligible to obtain
coverage under Medicare Plans A and B, in which case. NutraCea shall be under no
further obligation to reimburse Employee for such COBRA payments. NutraCea's
insurance agent will send Employee information regarding this coverage.


2.3             Stock Option Grants.  The options, warrants and any other rights
identified on Exhibit B, as acknowledged and approved by the Company's CEO will
remain vested, or shall become vested and capable of exercise pursuant to their
terms, as provided in the stock option agreements delivered pursuant to
NutraCea's equity incentive plans. All options assumed by NutraCea from RiceX
identified on Exhibit B are (1) approved to be exercisable using a cashless
exercise (net exercise) provision, provided this method of exercise is chosen by
optionee as the method of exercise; and (2) amended in the event the optionee
dies or becomes disabled, the expiration period shall be one year from the date
of death or disability. Additionally, the options which are scheduled to expire
on October 4, 2008 shall be amended to extend the expiration period three years
from termination date. The Company shall also waive all performance requirements
for the option issued to Employee on January 8, 2008.


 
1

--------------------------------------------------------------------------------

 


2.4             Director and Officer Insurance Indemnity.  NutraCea shall
maintain current levels of officer's insurance for the benefit of Employee on
the terms provided in the Indemnification Agreement between NutraCea and
Employee as in effect on the Termination Date.


3.            Payment of Salary. Employee's vacation and sick leave shall cease
accruing on the Termination Date. Aside from the severance payments set forth in
Section 2 of this Agreement, Employee acknowledges and represents that NutraCea
has paid all salary, wages, bonuses, accrued vacation, commissions and any and
all other benefits due to Employee.


4.            Business Expenses. Employee acknowledges and warrants to NutraCea
that Employees has been reimbursed for all business expenses, in accordance with
NutraCea's reimbursement policy.


5.             Release of Liability. Employee acknowledges that he enters this
Agreement freely and voluntarily, and agrees as follows:


5.1            ADEA Waiver. Employee acknowledges that he is knowingly and
voluntarily waiving and releasing any rights Employee may have under the Age
Discrimination in Employment Act of 1967, as amended ("ADEA"). Employee also
acknowledges that the consideration given for the waiver and release pursuant to
this Agreement is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this
Agreement in writing, as required by the ADEA, that:

 
 
(a)
his waiver and release does not apply to any rights or claims that may arise
after the execution date of this Agreement;



 
(b)
he has the right to consult with an attorney prior to executing this Agreement;



 
(c)
he has twenty-one (21) days to consider this Agreement (although Employee may
choose to waive this provision by voluntarily executing this Agreement earlier);



 
(d)
he has seven (7) days following the execution of this Agreement to revoke the
Agreement; and



 
(e)
this Agreement will not be effective until the date upon which the revocation
period has expired, which will be the eighth day after this Agreement is
executed by both parties ("Effective Date").

 
5.2             Statutory Claims. Employee acknowledges that Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Americans With Disabilities Act, the Age Discrimination in Employment Act of
1967, the Rehabilitation Act of 1973, the Vietnam Era Veterans Readjustments
Assistance Act of 1974, the Federal Family and Medical Leave Act of 1993, the
California Family Rights Act of 1991, the Federal Family and Medical Leave Act
of 1993. and the California Fair Employment and Housing Act, as amended, and
applicable provisions of California's Labor Code provide the right to an
employee to bring charges, claims or complaints against an employer if Employee
believes he has been discriminated against on a number of bases, including race,
ancestry, color, religion, sex, marital status, national origin, age, status as
a veteran of the Vietnam era, request or need for family or medical leave,
physical or mental disability, medical condition or sexual preference. Employee,
with full understanding of the rights afforded to him or her under these federal
and state laws, agrees that he will not file, or cause to be filed against
NutraCea, any charges, complaints, or actions based on any alleged violation of
these federal and state laws, or any successor or replacement federal or state
laws. Employee hereby waives any right to assert a claim for relief available
under these federal and state laws including, but not limited to, back pay,
front pay, attorneys' fees, damages, consequential damages, punitive damages,
reinstatement, or injunctive relief, which Employee may otherwise recover based
on any alleged violation of these federal and state laws, or any successor or
replacement federal or state laws.


 
2

--------------------------------------------------------------------------------

 


5.3.           Common Law Claims. Employee acknowledges that he may have certain
common law rights to file a lawsuit claiming wrongful discharge in violation of
an express and/or implied contract or in violation of a public policy. Employee
expressly waives any and all tort and/or contract claims that he may have
against NutraCea for wrongful discharge, misrepresentation, fraud, defamation,
interference with prospective business advantage, interference with contractual
relationships, intentional and/or negligent infliction of emotional distress,
negligence, promissory estoppel, and/or breach of the covenant of good faith and
fair dealing.


5.4            General Release. Employee hereby irrevocably and unconditionally
releases and forever discharges NutraCea and all of its officers, agents,
directors, supervisors, employees, representatives, affiliates, related
companies, and their successors and assigns and all persons acting by, through,
under or in concert with any of them from any and all charges, complaints,
grievances, claims, actions, and liabilities of any kind (including attorneys'
fees, interest, expenses and costs actually incurred) of any nature whatsoever,
known or unknown, suspected or unsuspected (hereinafter referred to as
"Claims"), which Employee has or may have in the future, arising out of
Employee's employment with NutraCea. All such Claims are forever barred by this
Agreement and without regard to whether these Claims are based on any alleged
breach of duty arising in contract or tort, any alleged employment
discrimination or other unlawful discriminatory act, or any claim or cause of
action regardless of the forum in which it may be brought, including without
limitation, claims under the National Labor Relations Act (to the extent
permitted by law), Title VII of the Civil Rights Act of 1964, as amended, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act of 1964, as
amended, the Americans With Disability Act the Federal Family and Medical Leave
Act of 1993, the Rehabilitation Act of 1973, the Vietnam Era Veterans
Readjustment Assistance Act of 1974, the California Family Rights Act of 1991,
the Federal Family and Medical Leave Act of 1993, and the California Fair
Employment and Housing Act, as amended, and applicable provisions of
California's Labor Code.


6.            Confidential Information. Employee acknowledges that during the
course of his duties with NutraCea, he handled confidential information of
NutraCea and its affiliates. Employee agrees he will retain in the strictest
confidence all confidential matters which relate to NutraCea or its affiliates.
including, without limitation, pricing lists, business plans, financial
projections and reports, business strategies, internal operating procedures and
other confidential business information from which NutraCea derives an economic
or competitive advantage or from which NutraCea might derive such advantage in
its business, whether or not labeled "secret" or "confidential," and not to
disclose directly or indirectly or use by him in any way, at any time, except as
permitted by law.


7.            Trade Secrets. Employee shall not disclose to any others or take
or use for Employee's own purposes or purposes of any others at any time, any of
NutraCea's trade secrets, including without limitation, confidential
information; customer lists; information concerning current or any future and
proposed work, services or products; or the fact that any such work, services or
products are planned, under consideration, or in production, as well as any
description thereof. Employee agrees that these restrictions shall also apply to
(i) trade secrets belonging to third parties in NutraCea's possession and (ii)
trade secrets conceived, originated, discovered or developed by Employee during
the term of his employment.


8.            Inventions; Ownership Rights. Employee agrees that all ideas,
techniques, inventions, systems, formulas, discoveries, technical information,
programs, prototypes and similar developments ("Developments") developed,
created, discovered, made, written or obtained by him or her in the course of or
as a result, directly or indirectly, of performance of his duties to NutraCea,
and all related industrial property, copyrights, patent rights, trade secrets
and other forms of protection thereof, shall be and remain the property of
NutraCea. Employee agrees to execute or cause to be executed such assignments
and applications, registrations and other documents and to take such other
action as may be requested by NutraCea to enable NutraCea to protect its rights
to any such Developments.


 
3

--------------------------------------------------------------------------------

 


9.             No Disparagement. The parties agree to treat each other
respectfully and professionally and not disparage the other party, or the other
party's officers, directors, employees, shareholders and agents, in any manner
likely to be harmful to them or their business, business reputation or personal
reputation; provided that both Employee and NutraCea will respond accurately and
fully to any question, inquiry or request for information when required by the
legal process.


10.           Non-Interference; No Solicitation. Employee agrees not to
unlawfully interfere with any of NutraCea's contractual obligations with others.
Furthermore, Employee agrees during a period of two (2) years after the date of
this Agreement, not to, without NutraCea's express written consent, on his
behalf or on behalf of another: (i) contact with the intent to solicit or
solicit the business of any client, customer, creditor or licensee of NutraCea,
or (ii) contact with the intent to solicit or solicit employees of NutraCea to
leave their employment, other than clerical employees, Employee acknowledges
that this Section 10 is a reasonable and necessary measure deigned to protect
the proprietary, confidential and trade secret information of NutraCea.


11.           Confidentiality. Employee agrees that the terms of this Agreement
including the payment hereunder are confidential and he will not disclose the
terms of the Agreement to anyone except to a person who must know its terms for
tax, financial or legal reasons. The parties agree that violations of this
Section, Section 9 "No Disparagement" or Section 10 "Non-interference; No
Solicitation'1 are material breaches of this Agreement.


12.           Return NutraCea Property. Employee agrees that he will promptly,
within two (2) business days, return to NutraCea, all NutraCea's or its
affiliates' memoranda, notes, records, reports, manuals, drawings, designs,
computer files in any media and other documents (including extracts and copies
thereof) relating to NutraCea or its affiliates, and all other property of
NutraCea.


13.           Actions Contrary to Law. Nothing contained in this Agreement shall
be construed to require the commission of any act contrary to law, and whenever
there is any conflict between any provision of this Agreement and any statute,
law, ordinance, or regulation, contrary to which the parties have no legal right
to contract, then the latter shall prevail; but in such event, the provisions of
this Agreement so affected shall be curtailed and limited only to the extent
necessary to bring it within legal requirements.


14.           Miscellaneous.
 
14.1           Notices. All notices to be given by either party to the other
shall be in writing and may be transmitted by personal delivery, facsimile
transmission, overnight courier or mail, registered or certified, postage
prepaid with return receipt requested; provided, however, that notices of change
of address or facsimile number shall be effective only upon actual receipt by
the other party. Notices shall be delivered at the addresses set forth in the
Preamble of this Agreement, unless changed as provided for herein.


14.2           Entire Agreement. This Agreement and any agreements incorporated
herein by reference to the extent that they are consistent with this Agreement,
supersede any all agreements, either oral or written, between the parties hereto
with respect to its subject matter. Each party to this Agreement acknowledges
that no representation, inducements, promises, or agreements, orally or
otherwise, have been made by any party or anyone acting on behalf of any
parties, which are not embodied herein, and that no other agreement, statement,
or promise not contained in this Agreement shall be valid or binding. Any
modification of this Agreement will be effective only if it is in writing and
signed by both parties.


14.3           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.


 
4

--------------------------------------------------------------------------------

 


14.4           Jurisdiction and Venue. The parties hereby consent to the
exclusive jurisdiction of the state and federal courts sitting in California in
the venue of Sacramento County in any action on a claim arising out of, under or
in connection with this Agreement or the transactions contemplated by this
Agreement, provided such claim is not required to be arbitrated pursuant to
Section 14.5. The parties further agree that persona! jurisdiction over them may
be effected by notice as provided in Section 14.1, and that when so made shall
be as if served upon them personally within the State of California.


14.5           Arbitration. Any controversy, dispute or claim arising out of or
relating to this Agreement, performance hereunder or breach thereof, which
cannot be amicably settled, shall be settled by arbitration conducted in
Sacramento, California or such other mutually agreed upon location. Said
arbitration shall be conducted in accordance with the Commercial Arbitration
Rules of the American Arbitration Association ("AAA") at a time and place within
the above-referenced location as selected by the arbitrator(s).


   a.          Initiation of Arbitration. After seven (7) days prior written
notice to the other, either party hereto may formally initiate arbitration under
this Agreement by filing a written request therefore. NutraCea shall pay the
appropriate filing fees.


   b.          Selection of Arbitrator. The selection of a neutral arbitrator
shall be in accordance with the AAA Commercial Arbitration Rules.


   c.          Discovery. The arbitrator shall permit adequate discovery.


   d.          Hearing and Determination Dates. The hearing before the
arbitrator shall occur within thirty (30) days from the date the matter is
submitted to arbitration. Further, a determination by the arbitrator shall be
made within forty-five (45) days from the date the matter is submitted to
arbitration. Thereafter, the arbitrator shall have fifteen (15) days to provide
the parties with his decision in writing. However, any failure to meet the
deadlines in this paragraph will not affect the validity of any decision or
award.


   e.          Damages. The arbitrator shall have the authority to award
appropriate damages, including injunctive relief, if requested.


   f.           Binding Nature of Decision. The decision of the arbitrator shall
be binding on the parties. Judgment thereon shall be entered in a court of
competent jurisdiction.


   g.          Injunctive Actions. Nothing herein contained shall bar the right
of either party to seek from the arbitrator injunctive relief or other
provisional remedies against threatened or actual conduct that will cause loss
or damages under the usual equity rules including the applicable rules for
obtaining preliminary injunctions and other provisional remedies.


   h.          Fees and Costs. The cost of arbitration, including the fees of
the arbitrator, shall initially be borne by NutraCea; provided, the prevailing
party (as determined by the arbitrator) shall be entitled to recover all such
costs allowed by law, in addition to attorneys' fees and other costs, in
accordance with Section 14.6 of this Agreement.


14.6           Attorneys' Fees. In the event of any litigation, arbitration, or
other proceeding arising out of this Agreement, or the parties' performance as
outlined herein, the prevailing party shall be entitled to an award of costs,
including an award of reasonable attorneys' fees. Any judgment, order, or award
entered in any such proceeding shall designate a specific sum as such an award
of attorneys' fees and costs incurred. This attorneys* fee provision is intended
to be severable from the other provisions of this Agreement, shall survive any
judgment or order entered in any proceeding and shall not be deemed merged into
any such judgment or order, so that such further fees and costs as may be
incurred in the enforcement of an award or judgment or in defending it on appeal
shall likewise be recoverable by further order of a court or panel or in a
separate action as may be appropriate.


5

--------------------------------------------------------------------------------


 
14.7           Amendment, Waiver. No amendment or variation of the terms of this
Agreement shall be valid unless made in writing and signed by Employee and
NutraCea. A waiver of any term or condition of this Agreement shall not be
construed as a general waiver by NutraCea. Failure of either Employee or
NutraCea to enforce any provision or provisions of this Agreement shall not
waive any enforcement of any continuing breach of the same provision or
provisions or any breach of any provision or provisions of this Agreement.


14.8           Ambiguities.  This Agreement shall not be subject to the rule
that any ambiguities in the contract are to be interpreted against the drafter
of the Agreement.


14.9           Counterparts. This Agreement may be signed in one or more
counterparts (by facsimile or otherwise), all of which shall be treated as one
and the same instrument.


14.10         Warranty. Employee warrants that he is executing this Agreement of
his own free will, and knowingly and voluntarily without any promises or
representations other than those contained in this Agreement.




[signature page to follow]


 
6

--------------------------------------------------------------------------------

 
 
The undersigned have executed this Agreement as of the date first written above.
 

 
EMPLOYEE
 
/s/ Todd C. Crow
 
 
Todd C. Crow
         
NUTRACEA
 
/s/ Brad Edson
 
 
Brad Edson, CEO


 
7 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


Car Lease




Computer Equipment

 
8 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


Assumed Options
 
Qualified
 
Date of
 
Expiration
 
Original
 
in RiceX
 
Number of
 
Board Date
 
Exercise
 
17-Jul-06
 
Cashless
       
Name
 
Non-Qualified
 
Warrant/Option
 
Date
 
Issuance
 
Merger
 
Shares
 
Approval
 
Price
 
Registration
 
Option
 
Vesting
   
Crow, Todd
 
Option
 
04-May-96
 
04-Oct-08
 
60,000
   
(13,920.60)
   
46.079
 
19-Jun-07
 
$0.30
   
333-135814
 
Yes
 
Fully Vested
 
(a)
Crow, Todd
 
Option
 
03-Jun-96
 
04-Oct-08
 
50,000
   
(11,600.50)
   
38,399
 
19-Jun-07
 
S0.30
   
333-135814
 
Yes
 
Fully Vested
 
(a)
Crow, Todd
 
Option
 
0l-Nov-99
 
0l-Nov-09
 
900,000
   
(208,809.00)
   
691,191
 
l9-Jun-07
 
$0.30
   
333-135814
 
Yes
 
Fully Vested
 
(a)
Crow, Todd
 
Option
 
22-Feb-01
 
22-Feb-ll
 
50,000
   
(11.600.50)
   
38,399
 
19-Jun-07
 
$0.30
   
333-135814
 
Yes
 
Fully Vested
 
(a)
Crow. Todd
 
Option
 
22-Feb-0l
 
22-Feb-ll
 
100.000
   
(23,201.00)
   
76,799
 
19-Jun-07
 
S0.30
   
333-135814
 
Yes
 
Fully Vested
 
(a)
Crow, Todd
 
Option
 
29-Jan-02
 
29-Jan-12
 
50.000
   
(11,600.50)
   
38,399
 
19-Jun-07
 
$0.30
   
333-135814
 
Yes
 
Fully Vested
 
(a)
Crow. Todd   
 
SOP02002
 
02-Jan-02
 
02-Jan-12
 
125,000
   
(29,001.25)
   
95.998
 
19-Jun-07
 
$0.30
   
333-135814
 
Yes
 
Fully Vested
 
(a)
Crow, Todd
 
SOP05002
 
31-Mar-05
 
31-Mar-15
 
700,111
   
(162,432.75)
   
537,678
 
19-Jun-07
 
$0.30
   
333-135814
 
Yes
 
Fully Vested
 
(a)
                                                       
Total Assumed Options
                         
2,035,111
 
(472,166.1)
   
1,562.942
                                                                               
                                   
NutraCea Issued Options
                                                                               
                         
Crow, Todd
 
SOP08003A
 
08-Jan-08
 
08-Jan-13
 
100,000
         
100,000
 
8-Jan-08
 
$1.49
   
No
 
Yes
 
(b)
 
(c)
                                                                               
                               
Total Options issued and held
                         
1,662,942
           

 

    (a) The Cornpany's Board of Directors acknowledges, and resolves to approve
the cashless exercise provision of said options in the event Employee
retirement, dies or becomes disabled before the expiration period, which has an
extension date of 6/l9/07 for the Assumed Options  Notes:         (b) NutraCea
issued option shares which vest over one year as follows: 50% shall vest
depending on revenue 50% shall vest depending on net income of the Company.    
      (c) In the event that the Employee retires, dies or becomes disabled, the
expiration period extension shall apply and the Company shall use its best
efforts to amend performance criteria, adjust the vesting period and include
underlying shares in its next registration

 


EACH OF THE ABOVE OPTIONS ARE APPROVED TO BE EXERCISED USING A "CASHLESS
EXERCISE" (IF EMPLOYEE ELECTS THAT METHOD OF PAYMENT)




Approved By:
/s/ Bradley D. Edson
Bradley D. Edson; Chief Executive Officer

 
9

--------------------------------------------------------------------------------